IN THE COURT OF APPEALS OF IOWA

                                     No. 13-0524
                                 Filed July 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARTIN LEON MORALES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van

Marel, District Associate Judge.



      A defendant appeals from his judgment and sentence for operating a

motor vehicle while intoxicated, third offense, and driving while barred.

AFFIRMED.



      Andrew J. Boettger of Hastings, Gartin & Boettger, Ames, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Stephen Holmes, County Attorney, and Mary Howell Sirna, Assistant

County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                           2


VAITHESWARAN, P.J.

       Martin Morales appeals his judgment and sentence for operating a motor

vehicle while intoxicated, third offense, and driving while barred. He contends his

trial attorney was ineffective in (1) only making a cursory motion for judgment of

acquittal on the operating while intoxicated charge and in (2) failing to renew the

motion at the close of all the evidence.

       To prove ineffective assistance of counsel, Morales must show the breach

of an essential duty and resulting prejudice. See Strickland v. Washington, 466
U.S. 668, 687 (1984).         While such claims are generally preserved for

postconviction relief, “[a] claim of ineffective assistance of trial counsel based on

the failure of counsel to raise a claim of insufficient evidence to support a

conviction is a matter that normally can be decided on direct appeal.” State v.

Truesdell, 679 N.W.2d 611, 616 (Iowa 2004). We find the record adequate to

decide the issues.

       I. It is well settled that a motion for judgment of acquittal must specify

grounds for the motion. State v. Brubaker, 805 N.W.2d 164, 174 (Iowa 2011);

Truesdell, 679 N.W.2d at 615. Absent specificity, error is not preserved. See

Truesdell, 679 N.W.2d at 615.

       Morales’s attorney did not specify the grounds for his motion. He simply

asserted, “I’d just move for judgment of acquittal.” His general motion failed to

preserve error.      Accordingly, we are obligated to review Morales’s present

challenge to the sufficiency of the evidence supporting the jury’s finding of guilt

under an ineffective-assistance-of-counsel rubric. Within that framework,
                                            3


       if the record in this case fails to reveal substantial evidence to
       support the convictions, counsel was ineffective for failing to
       properly raise the issue and prejudice resulted. On the other hand,
       if the record reveals substantial evidence, counsel’s failure to raise
       the claim of error could not be prejudicial. Consequently, the claim
       of ineffective assistance of counsel in this case can and should be
       addressed on direct appeal.

Id. at 616.

       The jury was instructed that the State would have to prove the following

elements of operating while intoxicated: “(1) On or about the 18th day of

December, 2011, the defendant operated a motor vehicle. (2) At that time, the

defendant was under the influence of an alcoholic beverage or other drug or a

combination of such substances.”        Morales admitted he operated a motor

vehicle. With respect to the second element, a reasonable juror could have

found the following facts. A woman traveling to Ames came up to a truck and

trailer that was driving forty-five miles per hour in a seventy mile per hour zone

and was weaving in and out of its lane. The woman followed the vehicle as it

exited the highway. In the exit lane, the truck came within a foot of striking

another vehicle.   The woman contacted the Ames Police Department, which

dispatched an officer to the scene. The officer stopped the vehicle, identified the

driver as Morales, noticed that he had bloodshot and watery eyes and slurred

speech, and administered a horizontal gaze nystagmus test, which showed

impairment. The officer arrested Morales. When asked about the basis for the

arrest, the officer responded as follows:

       Based on a call with the witness seeing the vehicle driving back,
       the driving behavior, and then when I found the vehicle it had its left
       turn signal on was an indicator of impairment. Proceeded to drive
       forward after I was behind it and had to use my horn, that was an
       additional indicator, the smell of alcohol, the bloodshot watery eyes,
                                          4


       the confusing answers, the Horizontal Gaze Nystagmus test, as
       well as the balance displayed during the instructional stage of the
       walk and turn tests.

A reasonable juror could have found from these facts that Morales was driving

under the influence of alcohol. While Morales testified and provided several

explanations for his erratic behaviors, a reasonable juror could have credited the

State’s evidence over his testimony. See State v. Nitcher, 720 N.W.2d 547, 556

(Iowa 2006).

       Because there was substantial evidence to support the jury’s finding of

guilt on the operating while intoxicated count, Morales’s attorney did not breach

an essential duty in failing to articulate specific grounds to support his motion for

judgment of acquittal.     Accordingly, Morales’s first ineffective assistance of

counsel claim fails.

       II.     Morales also contends his trial attorney was ineffective in failing to

renew his motion for judgment of acquittal at the close of the evidence. Renewal

is no longer required. See State v. Holderness, 293 N.W.2d 226, 230 (Iowa

1980) (“[W]e will no longer have cases in which a defendant fails on appeal

because he overlooked renewing his motion at the end of all the evidence. Thus

he may rely on his unrenewed motion in posttrial motions and on appeal.”). But

even if it were, our determination that the jury’s finding of guilt was supported by

substantial evidence means counsel did not breach an essential duty in failing to

renew the motion.      Accordingly, his second ineffective-assistance-of-counsel

claim fails.
                                      5


       We affirm Morales’s judgment and sentence for operating a motor vehicle

while intoxicated.

       AFFIRMED.